Citation Nr: 1735549	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-31 916A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected bilateral hallux valgus.

2.  Entitlement to a disability rating higher than 10 percent for service-connected left foot hallux valgus.

3.  Entitlement to a disability rating higher than 10 percent for service-connected right foot degenerative arthritis, status-post bunionectomy with residual hallux valgus and hallux limitus.

4.  Entitlement to a disability rating higher than 10 percent for service-connected right knee degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1972 to January 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The August 2013 rating decision also denied entitlement to a total disability rating based on unemployability due to service-connected disabilities TDIU), which the Veteran also timely appealed.  An August 2016 rating decision later granted entitlement to TDIU, thus that issue is no longer before the Board.


FINDING OF FACT

On July 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that the Veteran desired to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative have requested to withdraw the appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


